Case 2:20-cv-02463-DSF-JPR Document 12 Filed 04/15/20 Page 1 of 2 Page ID #:94


                                                                             JS-6
  1
  2
  3
  4
  5
  6
  7
  8
  9                       UNITED STATES DISTRICT COURT
 10                     CENTRAL DISTRICT OF CALIFORNIA
 11
 12 ODELL HALE, III                          Case No. 2:20-cv-02463-DSF-JPR
 13         Plaintiff,
 14           v.
 15                                          ORDER RE JOINT STIPULATION
                                             FOR DISMISSAL WITH
 16 PEPPERIDGE FARM, INC., et al.,           PREJUDICE
 17          Defendants.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      2                      ORDER RE JOINT STIPULATION FOR DISMISSAL WITH
                             PREJUDICE
      R   R
Case 2:20-cv-02463-DSF-JPR Document 12 Filed 04/15/20 Page 2 of 2 Page ID #:95




  1           Pursuant to the parties’ “Joint Stipulation for Dismissal with Prejudice,” and
  2 good cause appearing, IT IS ORDERED that the above-captioned action is
  3 dismissed in its entirety with prejudice. Each party shall bear his or its own costs
  4 and attorney’s fees.
  5           IT IS SO ORDERED.
  6       DATED: April 15, 2020
  7
                                                Honorable Dale S. Fischer
  8                                           UNITED STATES DISTRICT JUDGE
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      2                           ORDER RE JOINT STIPULATION FOR DISMISSAL WITH
                                  PREJUDICE
      R   R
